Citation Nr: 1714391	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 for lumbosacral strain with L4-S1 degenerative disc disease, L4-L5 and L5-S1 small central disc herniation, and L5-S1 degenerative foraminal stenosis of the lumbar spine (hereinafter "low back disability"), prior to May 28, 2015, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Aaron G. Durden, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the Detroit, Michigan, RO.

In October 2009, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

Following a December 2012 Board decision denying the Veteran's claim for an increased rating, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand with the Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for its denial in light of the perceived inadequacies in VA examinations of record.  Pursuant to the Joint Motion and the Court's March 2014 Order, the Board remanded the claim in September 2014 for further development.

Subsequently, an August 2016 rating decision increased the rating of the Veteran's service connected low back disability to 40 percent, from May 28, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).





FINDINGS OF FACT

1.  Prior to October 4, 2012, the Veteran's service-connected low back disability was manifested by forward flexion to no less than 65 degrees; combined range of motion of the thoracolumbar spine greater than 150 degrees; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.

2.  From October 4, 2012, the Veteran's service connected low back disability was manifested by limitation of forward flexion to 30 degrees or less; there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, and no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1. Prior to October 4, 2012, the criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  From October 4, 2012, the criteria for a disability rating of 40 percent, and no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran was notified via letters dated in July 2007 and May 2008 of the information required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The July 2007 letter informed the Veteran of how VA determined disability ratings and effective dates.  He was also provided with information regarding the rating criteria for the diagnostic codes relevant to his disabilities.  Although the May 2008 notice letter was provided after the initial adjudication of his claim, the Veteran's claim was readjudicated with the most recent occurring in a December 2016 supplemental statement of the case. 

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations with respect to his claims.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  The Board acknowledges the arguments made by the Veteran that the May 2011 and August 2012 VA examinations are inadequate with which to decide the low back claim.  First, the Veteran finds fault with the May 2011 examination because he felt that the examiner did not review the claims file.  The Board points out, however, that the VA examiner subsequently reviewed the claims file and indicated such in a June 2011 addendum report wherein no changes were made to the previous examination findings.  Moreover, as reflected in the May 2011 and June 2011 VA examination and addendum reports, the Veteran accurately recounted his medical history during these examinations and the examiner reviewed the Veteran's available medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aires v. Peake, 22 Vet. App. 97 (2008) (same).  The examiner interviewed the Veteran regarding his relevant symptomatology and performed a pertinent physical assessment including review of or undertaking diagnostic testing as needed.  All questions necessary to render the determination made herein thus were answered.  The May 2011 examination accordingly is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

As a second argument, the Veteran and his wife assert that the examiner who performed the May 2011 and August 2012 VA examinations did not use any tools to measure his lumbar spine range of motion.  Thus, the Veteran challenges the accuracy of the findings reported in these examination reports.  However, in reviewing the examination reports, the Board finds nothing to indicate that the examinations were cursory or performed in an inappropriate manner.  The examination reports described the manifestations of the Veteran's service-connected disability and the reports provided the medical information needed to address the rating criteria relevant to this case.  Therefore, the Board finds that the VA examinations are adequate.  Pursuant to the Joint Remand, the Board remanded the case in order to obtain another VA examination; the examination conducted in May 2015 specifically noted that a goniometer was used.  

The 2011, 2012, and 2015 examinations were based upon consideration of the Veteran's reported medical history and symptomatology as well as findings made on physical examination.  The reports describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 123 (2007).  Moreover, the examiners reviewed the claims file in conjunction with the examinations, to include a review of the Veteran's numerous statements describing the nature and severity of his disability.  In this regard, the 2011, 2012, and 2015 examination reports reflect that the Veteran was given an opportunity to identify symptoms associated with his low back disability and any functional impairments, and the disability was clinically assessed.  

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the Board in October 2009.  The Veterans Law Judge solicited information regarding the severity of the Veteran's low back disability.  During the hearing, the Veteran essentially testified that his low back symptomatology had increased in severity.  The Veteran was subsequently seen for VA examinations.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  

Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. §§ 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Low Back Disability

The RO granted service connection for the Veteran's low back disability in a January 1996 rating decision, and assigned a 10 percent disability effective from July 2, 1995.  Thereafter, the Veteran filed a claim for an increased rating in June 2007, which is the claim currently on appeal.  As noted above, the August 2016 rating decision increased the rating to 40 percent, from May 28, 2015.  

Throughout the appeal, the low back disability has been rated under Diagnostic Code 5237.  See 38. C.F.R. § 4.71a, Diagnostic Code 5237.  Notably, service connection has been granted for right and left leg radiculopathy, as neurological manifestations associated with the service-connected low back disability; the ratings of those disabilities, each of which were increased to 40 percent disabling in an April 2017 rating decision, are not presently on appeal. 

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine. Diagnostic Code 5237 is used for the evaluation of a lumbosacral strain.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Another Diagnostic Code that is also considered in this case is Diagnostic Code 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1. Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Also applicable in this case, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. However, the Veteran is already assigned a 10 percent disability evaluation for his service-connected low back disability and the medical evidence of record does not demonstrate involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.45 (f).

VA medical records dated during the pendency of the appeal document the Veteran's reports of low back pain and numbness in his lower extremities.  An April 2007 record includes his report of constant pain, occasional spasms in his back with bending and twisting, increased aching and stiffness across the back, and occasional shooting pains down his legs.  An associated physical examination revealed forward flexion to 75 degrees, negative bilateral straight leg raises, and normal bilateral deep tendon reflexes, and strength.  An April 2007 X-ray examination showed subtle disc deterioration at L5-S1.  A May 2007 magnetic resonance imaging study (MRI) of the spine revealed small central disc herniation and bilateral foraminal stenosis at L5-S1 and a very small right-sided disc herniation at L4-L5. An August 2007 examination revealed findings consistent with lumbar spine degenerative disc disease with associated radiculopathy.

An April 2007 private treatment record further documents the Veteran's report of a flare up of his back pain and his report of pain going down to his legs.  The physical examination revealed minimal tenderness to palpation but no tenderness in the sacroiliac region.  Straight leg raising was fine, and he was neurovascularly intact.

A June 2007 VA neurology consultation record shows the Veteran's report of constant back pain that worsened with activity, particularly walking on uneven surfaces, and intermittent numbness in his right calf.  The clinical examination revealed a normal gait, the ability to walk on his toes and heels, normal sensation and discrimination in the lower extremities, decreased sensation to light touch in the right calf, reflexes of 3/4 for the lower extremities, and strength of 4/5 on the right.  The Veteran was later assessed as having back pain with symptoms consistent with right L5-S1 radiculopathy. 

An August 2007 VA spine examination report includes the Veteran's report of constant low back pain located in the left paralumbar region.  He stated that his pain was aggravated by activities such as twisting, standing up from a chair, lifting, bending, or any type of prolonged walking, running, standing, jumping, or driving.  The Veteran stated that he could usually sit for several hours, but that, occasionally, he could only tolerate sitting for twenty to thirty minutes before he had to stand or change positions.  He also stated that his job required him to be on his feet from eight to thirteen hours and reported having increased back pain as his work day progressed.  The Veteran did not routinely use any assistive devices, but occasionally used a back brace when he performed heavy lifting.  His activities of daily living were not affected by his low back disability, with the exception of pain with forward bending when dressing.  The Veteran no longer participated in sports, such as basketball, running, and swimming, or performed sit-ups because these activities aggravated his low back condition.  Flare ups of his symptomatology occurred frequently, were brief, and were precipitated by the aggravating activities.  The Veteran reported experiencing numbness in his right calf for approximately two months, but denied experiencing any shooting, radicular-types pains since February.  The Veteran denied missing any days from work during the previous year due to his low back condition. 

The physical examination revealed that he walked with a well-balanced and symmetric gait pattern.  The Veteran did not have any midline or paraspinal tenderness to palpation of the spine.  Forward flexion was to 80 degrees, and extension was to 30 degrees, with pain in the low back at 30 degrees.  Left and right lateral bending was to 30 degrees with pain at 30 degrees for each direction, and left and right lateral rotation was to 30 degrees without pain.  The Veteran experienced pain with repetitive testing, but maintained his range of motion as just described.  There were no symptoms of fatigue, weakness, lack of endurance, or incoordination with repetitive testing.  The examination of the extremities revealed asymmetric sensations to soft touch in the right lower extremity, with slight decreased sensation to soft touch over the calf.  The Veteran demonstrated normal motor tone and strength in the lower extremities, and his reflexes were 2+.  Straight leg raises and Babinski sign were negative, and there were no Waddell findings or clonus found on examination.  The examiner noted a review of the May 2007 VA MRI study of the spine.  Based on the clinical findings, the examiner provided a diagnosis of lumbar spine degenerative disc disease with associated radiculopathy and identified the Veteran's main symptoms as axial back pain and numbness in the right leg in a L5-S1 distribution.

Additional VA treatment records dated from 2007 to 2009 document the Veteran's reported symptomatology, to include low back pain, radiating pain in his right leg and toe, and sensitivity in his right great toe. 

An August 2007 medical report shows that the Veteran underwent a private assessment in order to obtain a second opinion regarding his back treatment.  The private physician noted that a MRI showed small disc herniation at L5-S1 level of the Veteran's spine.  The physician also relayed that the Veteran had some sensory loss into the his right calf and that this now occurred in his left leg.  Although the neurological assessment was normal for all other extremities, the physician noted that there may have been a small amount of weakness to the dorsiflexors of the left foot.  The physician provided a diagnosis of herniated disc at L5-S1 centrally and recommended continued aggressive conservative therapy. 

Following his report of lower extremity symptoms, the Veteran underwent a VA nerve conduction study in December 2007, which did not show evidence of right lumbosacral radiculopathy. 
The claims file includes a March 2008 report completed by the Veteran's private physician in which the Veteran was noted to be doing fairly well as long as he did not perform heavy active labor, bending, or twisting.

A November 2009 private examination report shows the Veteran's report of progressively worse back pain that radiated down his legs.  His symptoms were aggravated by activities, but he did not have any bowel or bladder complaints.  The physician examination was negative for tenderness or spasms of the back.  The Veteran had difficulty squatting and touching his toes.  Although there was moderate limitation of his range of motion, there was no pain on range of motion of the hips.  Straight leg raises were negative bilaterally; sensation was intact; and deep tendon reflexes were 2+ and symmetric.  There no focal deficits in the neurologic examination. 

During a May 2011 VA spine examination, the Veteran reported that his symptoms were "pretty much" the same since his last VA examination in 2007.  He had continued pain in the lower back area that radiated towards the right side, right hip, and right leg.  There were no other associated features reported.  The Veteran stated that his recreational activities were limited and that his symptoms occurred more frequently.  His pain was constant and was aggravated by twisting, bending, and prolonged sitting and standing.  The Veteran reported having frequent flare ups several times a day, but denied having missed any days from his last job because of his low back pain.  He occasionally used a back brace, could walk a mile, and could manage his daily activities.  He reportedly quit his last job in August 2010 because it was hard for him to go up and down to his office on the second floor.  The Veteran denied any incapacitating episodes of back pain during the previous twelve months.

The physical examination revealed slight tenderness at L5 to deep palpation with no abnormalities noted on inspection.  Forward flexion was to "70 degrees of extension;" lateral flexion was to 20 degrees; and lateral rotation was to 20 degrees.  There were no signs or symptoms of active pain for any of these motions, and the Veteran was able to perform repetitive motion of the spine without worsening pain, fatigability, lack of endurance, or incoordination.  The examiner commented that the Veteran did not want to do anything beyond this because it may have brought on back pain.  Straight leg raises were negatively bilaterally; deep tendon reflexes were 2+; and motor strength of the bilateral lower extremities was 5/5.  Sensation to fine touch was decreased in the L5 distribution.  The Veteran was able to walk on his toes and heels.  A May 2011 X-ray examination of the spine revealed severe disc deterioration with dorsal spur at L5-S1.  The examiner provided a diagnosis of lumbar spine L4-L5 degenerative disc disease with small disc herniation without impingement and right lower extremity radiculopathy.

The Veteran underwent an additional private examination in June 2011, during which he reported pain down his left leg and difficulty sleeping due to his back pain.  The physical examination revealed some palpable back spasm with extension and side bending to the left and right.  The Veteran was able to heel and toe walk without difficulty and his straight leg raises were negative at 90 degrees.  The physician recommended that the Veteran get up and get active in order to maintain the muscle strength in his back.

The Veteran underwent a third VA spine examination in August 2012 to assess the severity of his low back disability.  He continued to have low back pain, worsening symptoms with prolonged walking, standing, or bending, and radiating pain to his bilateral lower extremities.  The Veteran experienced flare ups and reported having severe pain approximately once a month after undue physical activity.  Range of motion testing of the spine revealed flexion to 70 degrees, with pain beginning at 70 degrees; extension to 20 degrees, with pain beginning at 20 degrees; left and right lateral flexion both to 20 degrees, with pain beginning at 20 degrees; left and right lateral rotation both to 25 degrees, with pain beginning at 25 degrees.  The Veteran demonstrated flexion to 65 degrees following repetitive testing, without any other change in his previously reported range of motion.  The Veteran had function loss and/or impairment following repetitive use of the thoracolumbar spine, and the contributing factors were identified as pain on movement, instability of station, and interference with sitting, standing, or weight bearing. 

Localized tenderness was noted with palpation of the lower lumbar spine, with no evidence of guarding or muscle spasm.  Muscle strength, sensation, and reflexes were normal for the bilateral lower extremities, and straight leg raising was negative, bilaterally.  The examiner noted involvement of the sciatic nerve, bilaterally.  The examiner indicated that the Veteran had radicular pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity, all of which were characterized as moderate in severity.  No other neurologic abnormalities related to the back were found, and intervertebral disc syndrome was not diagnosed.  The radiologic examination revealed no significant change in the spine.  The Veteran was employed and the examiner determined that his low back disability did not impact his ability to work. 

The Veteran and his wife described his low back symptomatology in numerous statements and testimony and corrected what the Veteran felt to be omissions and inaccuracies in the May 2011 VA examination report.  He clarified that he had not had any unexcused absences from work, but had used vacation and sick leave due to his back.  He also described experiencing back pain while performing the physical demands of his job (bending, twisting, and lifting) and after an episode during which he bent over but was unable to stand back up.  The Veteran stated that his low back disability required that he work less labor intensive jobs that offer less pay and prevented him from participating in recreational activities.  He indicated that although he was able to perform his activities of daily living, constantly wore a back brace, and experienced some limitations due to his back pain that at times required assistance from his wife. 

The Veteran and his wife also challenged the accuracy of the range of motion testing reported during the May 2011 and August 2012 VA examinations, as they stated that the examiner did not use any tools to measure his range of motion.  According to the Veteran, his wife used a protractor to measure his forward flexion, which showed that he was able to bend forward to 50 degrees.  He indicated that this was an accurate measurement of his range of motion.

In her statements, the Veteran's wife described her observations of the Veteran's back pain and reported that he was no longer participated in sports or limited his physical activities due to his back pain.  She also described an episode during which the Veteran was unable to move freely due to his back pain and stated that she had to help him get up from the bed after lying down. 

The Board has considered the Veteran's arguments, but finds however, that the two VA examinations in question are adequate even though the VA examiners did not specifically note the use of a goniometer.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that VA examiners and other government employees have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). 

The Board has reviewed the two VA examination reports and has found no clear evidence that the VA examiners did not conduct the examinations in an appropriate manner.  The 2011 and 2012 examination reports provided range of motion measurements in degrees, and included other findings relevant to assessing the severity of the Veteran's service-connected low back disability, such as functional impairment testing, motor and sensory testing.  While the examiners did not indicate that a goniometer was used for the measurements, there is no evidence showing that the recorded measurements are inaccurate.  In addition, the August 2012 Disability Benefits Questionnaire explicitly states that the range of motion measurements would be conducted using a goniometer.  While the Veteran and his wife are found to be credible in their belief that no measuring device was used, the Veteran's statements, and those of his wife, alone do not constitute clear evidence showing that either examination was not conducted in the regular manner appropriate for an examination of a low back disability.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.

In a June 2014 statement, R.L.B. II, D.O., stated that he had seen the Veteran on several occasions, most recently on October 4, 2012.  Dr. B. stated that his recommendations to the Veteran were "not to bend, lift, or twist at the waist or to lift greater than 30 pounds."  

A VA examination was conducted on May 28, 2015.  The Veteran reported that he had flare-ups of back pain once per month for one day at a time, and that he would have to take off from work on these occasions.  The examiner noted that a goniometer was used to measure the Veteran's ranges of motion.  Thoracolumbar spine motion was noted as forward flexion from zero to 25 degrees; extension, zero to 10 degrees; right lateral flexion, zero to 15 degrees; left lateral flexion, zero to 15 degrees; right lateral rotation, zero to 15 degrees; and left lateral rotation, zero to 10 degrees.  There was no additional loss of motion with repetitive testing.  Pain was noted on examination but did not result in/cause functional loss.  There was evidence of pain with weightbearing and on palpation.  There was no guarding or muscle spasm.  There was no muscle atrophy.  Radicular pain was present but no other neurological abnormalities were present.  There was no ankylosis of the spine.  There was no IVDS of the thoracolumbar spine.  The Veteran used a back brace regularly.  The examiner noted that the Veteran's low back disability affected his ability to work in that he "reports must move about when he is sitting for too long during a flare up.  He is precluded from physical employment due to limitations in lifting and mobility, however he can engage in sedentary employment so long as he can move about as needed."

The RO granted a 40 percent rating from May 28, 2015, based on the results of the May 2015 VA examination that noted flexion limited to 25 degrees.  

After reviewing all of the relevant clinical evidence and subjective complaints, the Board finds that the evidence shows that there was a factually ascertainable increase in disability to 40 percent as of October 4, 2012 rather than the specific date of the May 2015 examination.  See Swain v. McDonald, 27 Vet. App. 219 (2015).  The June 2014 statement from Dr. B. noted that he had last seen the Veteran on October 4, 2012, and that the Veteran should not bend, lift, twist at the waist, or lift more than 30 pounds.  This is the earliest evidence following the August 2012 VA examination that indicates that the Veteran's low back disability had worsened since the August 2012 examination.  

A rating in excess of 40 percent is not warranted at any time as there is no showing of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, and no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.

A rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability prior to October 4, 2012.  The evidence does not show that the Veteran's thoracolumbar spine flexion was restricted to 60 degrees or less, his combined thoracolumbar range of motion was no greater than 120 degrees, or that he experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  None of the evidence of record prior to October 4, 2012 reports a range of motion indicative of a 20 percent disability rating, as he had demonstrated flexion to at least 65 degrees, to include pain.  The objective medical evidence showed that his combined range of motion totaled at least 150 degrees.  Moreover, none of the medical evidence of record prior to October 4, 2012 showed scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, an initial disability rating in excess of 10 percent was not warranted under the criteria of the General Rating Formula prior to October 4, 2012.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of low back pain, flare-ups occurring daily, limited mobility, and decreased ability to perform daily activities.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's spinal disability is likely manifested by some functional limitation due to pain on motion prior to October 4, 2012.  Indeed, the August 2007 and August 2012 VA examination reports include the Veteran's reports of pain with range of motion testing and reveal functional loss following repetitive testing due to pain, instability, and interference with sitting, standing, or weight bearing.  However, even accounting for any limitations of his lumbar spine range of motion due to these factors, the Veteran's range of motion still exceeded that which is required for a 20 percent disability rating.  The Board finds that the 10 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain prior to October 4, 2012.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, there is no objective evidence showing that the Veteran experienced any incapacitating episodes as defined by the Rating Schedule.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  As noted above, the ratings of the left and right lower extremity radiculopathy are not currently on appeal.  There is no indicating that separate ratings are warranted for any additional neurologic impairments that have not already been identified.

Throughout the appeal, the Veteran and his wife has asserted that he experiences pain and physical limitations due to his service-connected low back disability.  The Veteran and his wife are competent to report his symptoms because this requires only personal knowledge as it comes to the both of them through their senses.  The statements describing the Veteran his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, while the Veteran and his wife are competent to report his symptoms, the Board finds the medical evidence of record to be afforded greater probative weight because whether his low back disability falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.   

Additionally, there is no evidence of record showing that the Veteran and his wife have the requisite training and knowledge to perform a clinical assessment to determine the severity of his orthopedic disability.  The Board acknowledges their report that his wife used a protractor to measure the forward flexion of the Veteran's spine.  However, VA regulation states that the use of a goniometer in the measurement of limitation of motion is indispensable.  38 C.F.R. § 4.46.  As noted above, there is no indication from the May 2011 and August 2012 VA examination reports that a goniometer was not used during these assessments.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  As determined above, these examination reports are adequate with which to decide the Veteran's claim.  Thus, the Veteran and his wife allegations in this instance are not afforded greater probative weight than the objective medical evidence provided by competent medical professionals. 

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluations for the Veteran's low back disability are adequate, despite the Veteran's disagreement with the ratings.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment.  The available schedular evaluations for this service-connected disability are adequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran reported during the August 2012 VA examination that he is employed and indicated in an October 2012 statement that he was not seeking unemployability benefits at this time.  The May 2015 VA examination also noted that he was working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 10 percent for a low back disability prior to October 4, 2012, is denied.

A 40 percent disability rating, but no higher, is granted for a low back disability from October 4, 2012, subject to the laws and regulations governing monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


